Citation Nr: 1208661	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-16 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than April 5, 2002 for the grant of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (statutory benefits).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, including combat service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted SMC at the housebound rate effective April 5, 2002.


FINDINGS OF FACT

1.  In a May 2005 rating decision, VA awarded a 100 percent disability evaluation for service-connected posttraumatic stress disorder (PTSD), effective April 5, 2002.

2.  In a May 2006 rating decision, VA awarded SMC benefits at the housebound rate, effective April 5, 2002.

3.  In a February 2007 rating decision, VA awarded a TDIU based on the Veteran's multiple service-connected disabilities, effective January 8, 1998.

4.  In December 2010, the Board denied the Veteran's claim for an effective date earlier than April 5, 2002 for the 100 percent disability evaluation for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 5, 2002 for the grant of SMC under 38 U.S.C.A. § 1114 are not met.  38 U.S.C.A. §§ 1114(s), 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no action is necessary with respect to the VA's duty to notify and duty to assist obligation as it is the law applied to the undisputed evidence in this case that is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2006).

The Veteran seeks entitlement to an effective date earlier than April 5, 2002, for the grant of SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s).    

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2011).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The facts in this case are not in dispute.  In a May 2005 rating decision, the RO, in pertinent part, increased the disability evaluation for the Veteran's service-connected PTSD from 30 percent to 100 percent, effective April 5, 2002.  

In a May 2006 rating decision, the RO noted that there was clear and unmistakable error in the May 2005 rating decision due to the fact that SMC benefits at the housebound rate were not awarded.  The RO noted that the May 2005 rating decision had awarded a 100 percent disability rating for service-connected PTSD, and the Veteran also had additional service-connected disabilities that were independently ratable at 60 percent and which were separate and distinct from the PTSD rated totally disabling.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  The RO awarded SMC benefits at the housebound rate effective April 5, 2002.

In a February 2007 rating decision, the RO granted TDIU based on multiple service-connected disabilities including the Veteran's shell fragment wounds of muscle group XVII, shell fragment wounds of muscle group XIX, and his status post lumbar spine surgery with degenerative disc disease.  The TDIU rating was made effective as of January 8, 1998.  

The Veteran subsequently appealed the May 2005 rating action, but only as it related to the effective date assigned for the increased rating for his PTSD disability.  In a December 2010 decision, the Board denied the Veteran's claim for an effective date earlier than April 5, 2002 for the 100 percent evaluation for PTSD.  

Based on the facts of this case, an effective date earlier than April 5, 2002 for the grant of SMC benefits at the housebound rate is not warranted.  In reaching this decision, the Board notes that Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, the record shows that prior to April 5, 2002 the Veteran did not have at least one service-connected disability that was rated at 100 percent and an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability.  As noted, the Veteran's 100 percent rating for PTSD was not made effective until April 5, 2002.  This effective date was upheld in a prior decision issued by the Board in December 2010.  Although the Board acknowledges that the Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court), the Board is bound by the preclusive effect of the December 2010 Board decision.  In this regard, the Board observes that in the appeal pending before the Court, the Veteran is represented by his private attorney, John F. Cameron.  Moreover, the record shows that this same private attorney has represented the Veteran in proceedings before VA since September, 10, 1999.  

The Board further notes that although the Veteran was awarded a TDIU effective January 8, 1998, that award was based on multiple service-connected disabilities, none of which were rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Further, as of January 8, 1998, he did not also have additional service-connected disabilities that were independently ratable at 60 percent and which were separate and distinct from those used to grant TDIU.  The Court has held that a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Id.

The Board notes that it was the total rating for PTSD, effective from April 5, 2002, that created the basis for an award of a TDIU, and which therefore satisfied the Subsection 1114(s) requirement of a single service-connected disability rated at 100 percent.  At this time, the Veteran also had additional service-connected disabilities independently rated at 60 percent.  However, because the Veteran did not have a single service-connected disability rated as total prior to April 5, 2002, with additional service-connected disabilities that were independently ratable at 60 percent or more, the criteria for SMC at the housebound rate were not met prior to that date.  In other words, entitlement to SMC at the housebound rate had not arisen.  

As April 5, 2002, is the date entitlement to SMC at the housebound rate arose, this is the proper effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  The disposition of this claim is based on the law, and not the facts of the case, thus the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 5, 2002, for the grant of SMC under 38 U.S.C.A. § 1114 (statutory benefits), is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


